t c memo united_states tax_court oak harbor freight lines inc petitioner v commissioner of internal revenue respondent docket no filed date scott a schumacher and darrell d hallett for petitioner julie l payne for respondent memorandum opinion parr judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for the issue for decision is whether petitioner sustained a dollar_figure loss during as petitioner asserts or during as respondent contends from the cancellation of various intrastate operating authorities we hold petitioner sustained the loss during background this case was submitted fully stipulated under rule ' the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner's principal_place_of_business and mailing address were at auburn washington at the time the petition in this case was filed petitioner is a motor carrier incorporated in the state of washington and is engaged in the intrastate transportation of goods throughout the western united_states in date congress enacted the federal aviation administration authorization act of faaaa publaw_103_ sec_601 108_stat_1569 currently codified a sec_49 u s c h which became effective on date at the time of enactment jurisdictions regulated in varying degrees intrastate prices routes and services of motor carriers finding that the regulation of intrastate transportation of property by the states imposed an unreasonable burden on interstate commerce impeded the free flow of trade traffic and transportation of interstate commerce and placed an unreasonable cost on the american consumers congress acted to ‘all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable_year at issue unless otherwise indicated all dollar amounts are rounded to the nearest dollar preempt the states' economic regulation of motor carriers the faaaa amended u s c sec by adding subsection h which provided generally that a state may not enact or enforce a law regulation or other provision having the force and effect of law related to a price route or service of any motor carrier or any private motor carrier with respect to the transportation of property before the faaaa motor carriers engaged in the transportation of goods within the states of washington and oregon were required by each state to possess an operating authority for each route traveled within that state the holder of the operating authority had the right to transport goods over only the particular route specified in that authority a motor carrier that wanted an operating authority could obtain one by applying to the state however a motor carrier already holding an operating authority had the right to intervene and oppose another motor carrier's application_for a new operating authority this right was used to significantly limit competition within the industry which provided economic benefit to the motor carriers holding operating authorities instead of applying to the state for a new operating authority a motor carrier could purchase an operating authority from the motor carrier to whom it had been issued petitioner paid dollar_figure to purchase operating authorities from other motor carriers for various specific routes in date the state of washington passed temporary emergency rules to effectuate the requirements of the faaaa later adopting permanent rules similarly the state of oregon adopted the amendment as a temporary rule before the effective date of the faaaa and later passed permanent rules to effectuate the requirements of the faaaa the washington state utilities and transportation commission washington utc allowed motor carriers holding a valid operating authority on date to continue to operate after that date by providing that the pre-1995 authority would be recognized as an interim permit for the conduct of operations on and after date until the new permit documentation was received or until date whichever came first later during the state issued petitioner a new permit to replace the interim permit similarly the public_utility commission of oregon oregon puc provided that any motor carrier holding a valid pre-1995 operating authority was to be issued automatically a new 1a permit which regardless of when issued was effective as of date the holder of a 1a permit was allowed to operate anywhere within the state petitioner was issued a 1a permit during the value of a pre-1995 operating authority derived from the right granted to the holders to conduct business within the issuing state and the ability of the holder to limit competition by exercising its right to intervene in the application process the faaaa eliminated the holders' right to intervene and oppose applications for new operating authorities the parties agree that one effect of the faaaa was to render worthless petitioner's pre-1995 operating authorities which resulted in petitioner's sustaining an ordinary_loss of dollar_figure discussion the only issue in this case is whether petitioner sustained the loss from the worthlessness of its pre-1995 intrastate operating authorities during or during petitioner asserts that the operating authorities became worthless during respondent determined that petitioner sustained the loss during sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise to be allowable as a deduction under sec_165 a loss must be evidenced by closed and completed transactions fixed by identifiable events and actually sustained during the taxable_year substance and not mere form shall govern in determining a deductible loss see 499_us_554 326_us_287 sec_1_165-1 d income_tax regs the question of whether the operating authorities became worthless during a given taxable_year is a question of fact see boehm v commissioner supra pincite the general requirement that losses be deducted in the year in which they are sustained calls for a practical not a legal test see 280_us_445 in 950_f2d_209 5th cir the court_of_appeals for the fifth circuit stated the test for worthlessness is a combination of subjective and objective indicia a subjective determination by the taxpayer of the fact and the year of worthlessness to him and the existence of objective factors reflecting completed transaction s and identifiable_event s in the year in question--not limited however to transactions and events that rise to the level of divestiture of title or legal abandonment see also 111_tc_105 citing echols v commissioner supra and finding insufficient objective evidence of worthlessness of the property at issue 77_tc_310 there is no requirement that a taxpayer relinguish title in order to establish a loss if such loss is reasonably certain in fact and ascertainable in amount affd per curiam 693_f2d_124 lith cir respondent argues that petitioner did not make a subjective determination that its operating authorities had become worthless during that no objective factors reflect completed transactions and identifiable events that establish worthlessness in and that petitioner did not sustain the loss until its interim permits were replaced by new general permits during we disagree in a j indus inc v united st503_f2d_660 9th cir the court concluded that the subjective judgment of the taxpayer as to whether the business_assets of the taxpayer will in the future have value is entitled to great weight and a court is not justified in substituting its business judgment for a reasonable well-founded judgment of the taxpayer on date congress enacted the faaaa the house conference_report that accompanied the legislation indicates that federal preemption of state authority to regulate the price route or service for intrastate transportation would destroy the value of the pre-1995 operating authorities see h conf rept pincite the conferees recognize that preemption will eliminate the asset value of the operating authority of those affected motor carriers we have no doubt that when congress enacted the faaaa in date the value of petitioner's operating authorities plummeted petitioner reported to third parties that the operating authorities were worthless during the balance_sheet of petitioner's financial statements compiled as of date show a value of dollar_figure for the operating authorities in addition petitioner's guarterly report to the interstate commerce commission for the third quarter of shows the value of petitioner's total intangible_property was dollar_figure at the beginning of and dollar_figure at the close of the quarter the question whether the pre-1995 authorities became entirely worthless some time before or exactly at the moment the year expired serves no purpose as the legal life of the operating authorities and the year each approached their coterminous final moments any value remaining with the operating authorities after enactment of the faaaa would have rapidly approached zero thus the residual_value of the pre-1995 authorities during the last seconds of could have been no more than de_minimis accordingly we find that petitioner's subjective judgment of the value of its pre-1995 operating authorities was reasonable and well founded furthermore we find that fixed and identifiable events causing the worthlessness of the operating authorities occurred the financial reports also show that for the same period during the previous year the value of the intrastate operating authorities was dollar_figure the balance_sheet of petitioner's financial statements compiled as of date also shows a value of dollar_figure for the operating authorities spetitioner's annual report to the interstate commerce commission for the year ended date also shows the value of petitioner's total intangible_property was dollar_figure at the close of the year during the effective date of the faaaa was date thus the right of the holders of the pre-1995 operating authorities to intervene in the application process and to limit the competition on their routes terminated on date which makes the year the loss was sustained see 945_f2d_224 7th cir loss realized in the year in which mineral lease expired affg tcmemo_1990_133 582_f2d_500 9th cir milk processors' acceptance of producers' cancellation of milk production contract was the identifiable_event finally we do not agree with respondent's argument on brief that the loss was sustained in because petitioner relied on its operating authorities in order to receive replacement permits to which it would not have been entitled if it did not possess operating authorities in good standing as of date at most the pre-1995 operating authorities saved petitioner the cost of applying for new general permits although the state of washington provided that there was no fee for an application to convert a pre-1995 operating authority to a new general permit and oregon automatically issued petitioner a new 1a permit the fee charged a motor carrier that was not converting a pre-1995 authority to apply for a permit to operate in either state was minimal see wash admin code sec -- - dollar_figure application fee for common carrier of general commodities or rev stat sec dollar_figure application fee for for- hire carrier in intrastate commerce we do not find that the value of the pre-1995 operating authority as a substitute fora new general permit was material nor do we agree with respondent's argument that petitioner did not sustain the loss in as petitioner relied on its operating authorities recognized as interim permits to conduct business on and after date sic and until it received replacement permits in the pre-1995 operating authorities were held as interim permits which were substitutes for the new general permits while the holders waited for the states to issue the new permits thus an interim permit was merely evidence that the holder could operate legally in the state until the new permits were issued furthermore the faaaa terminated state economic regulation of intrastate transportation therefore states could not provide that holders of the pre-1995 operating authorities would continue to have the valuable right to intervene in the application process after date thus an interim permit did not represent an extension of a pre-1995 operating authority it was no more than a substitute for a new general permit the cost of which was minimal in determining that petitioner sustained the loss in respondent seems to have adopted the position that petitioner sustained a loss from the worthlessness of operating authorities in a year in which those operating authorities did not exist we do not find respondent's position reasonable to reflect the foregoing decision will be entered for
